Citation Nr: 1549545	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-20 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center 
in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1944 to June 1946.  The Veteran died in October 2012, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decisions by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota, which denied service connection for the cause of the Veteran's death.

In a July 2013 substantive appeal, the Appellant requested a hearing before a Veterans Law Judge; however, in September 2014, she withdrew her hearing request.  See 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The Veteran died in October 2012 due to inanition and Alzheimer's type dementia; no other underlying causes or significant conditions contributing to death were listed on the death certificate.
 
 2.  At the time of the Veteran's death, service connection had not been established for any disability. 
 
 3.  Inanition and Alzheimer's type dementia were first demonstrated long after service and are not etiologically related to a disease or injury in service.

4.  Any diagnosed syphilis was not etiologically related to a disease or injury in service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1154, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

This matter was filed as a fully developed claim (FDC) pursuant to VA's program to expedite claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a FDC, an appellant is to submit all evidence relevant and pertinent to the claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination.  

The notice that accompanies the FDC form informs the appellant of what evidence is required to substantiate a dependency indemnity compensation (DIC) claim, and of the Veteran's and VA's respective duties for obtaining evidence.  Thus, the notice that is part of the claim form submitted by the Appellant satisfies the VCAA duty to notify.

VA also has a duty to assist the Appellant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2) , as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1). 

To participate in the fully developed claims process, the Appellant agreed to submit all private treatment records relevant to the claim.  The RO has obtained the Veteran's available service treatment records and VA treatment records.  Neither the Appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Board acknowledges that a medical opinion was not obtained in connection with the Appellant's claim for service connection for the cause of Veteran's death.  Regarding VA's duty to assist in claims development, the Federal Circuit has held that 38 U.S.C.A. § 5103A(a) applies to DIC claims. Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A (a)(1).  However, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim.  The Board considered whether a medical opinion was necessary, however in this case there is no indication that a further VA opinion would aid in substantiating the claim. DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  In this case, a VA medical opinion is unnecessary to decide the claim for service connection for the cause of the Veteran's death because such an opinion would not provide any more information than is already associated with the claims file.  The Veteran did not have any service-connected disabilities, and as will be explained below, the Appellant contends that the Veteran's dementia was caused by his participation in syphilis trials during service.  However, the Veteran's available service treatment records (STRs) indicate that the Veteran denied a history of syphilis upon separation from service, and post-service treatment records associated with the claims file are negative for complaints, diagnosis, or treatment of syphilis.  Thus, there is no disease, injury, or event in service to which the Veteran's death could have been related, and there is no reasonable possibility that a medical opinion would aid in substantiating the claim.  See Wood v. Peake, 520 F.3d 1345   (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (38 U.S.C.A. § 5103A(a)  does not require the VA to assist a claimant in obtaining a medical opinion in a DIC claim when no reasonable possibility exists that such assistance would aid in substantiating the claim); Duenas v. Principi, 18 Vet. App. 512, 517   (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an inservice event, injury, or disease).

The Board finds that the duties to notify and assist the Appellant have been met, so no further notice or assistance to the Appellant is required to fulfill VA's duty to assist in the development of the claim.

Service connection for the cause of the Veteran's death

The Appellant asserts that she is entitled to service connection for the cause of the Veteran's death.  The Veteran died in October 2012 from inanition and Alzheimer's type dementia.  The Appellant contends that the Veteran participated in syphilis trials during service.  She states that the experimental treatment contributed to the Veteran's dementia. 

Having carefully considered the claim in light of the evidence of record, the Board finds that service connection for the cause of the Veteran's death due to syphilis treatment during service is not warranted. 

The law provides that service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110, 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

The record reflects that at the time of his death, the Veteran was not service-connected for any disability.  The Veteran died from inanition and Alzheimer's type dementia, and the evidence does not suggest and the Appellant does not assert that the Veteran should have been service-connected for inanition or Alzheimer's type dementia.  The Appellant does, however, contend that service connection should have been established for syphilis, which she claims contributed to the onset of the Veteran's dementia.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To prevail on the issue of service connection in the context of this claim, once the death of the Veteran has been established, there must be medical evidence, or in certain circumstances, competent lay evidence of in-service occurrence or aggravation of a disease or injury leading to death; and competent medical evidence of a nexus between an in-service injury or disease and death.  See Hickson v. West, 12 Vet. App. 247, 253   (1999) and Pond v. West, 12 Vet App. 341, 346 (1999) (both discussing the factors of service connection).

The evidence of record does not support the theory that the Veteran complained of, was diagnosed, or treated for syphilis in service.  A December 2009 memorandum states that the National Personnel Records Center (NPRC) indicated that the Veteran's STRs were destroyed in a fire.  Some records, however, were associated with the claims file, including the Veteran's June 1946 separation examination, which shows that the Veteran was not on the syphilis register.  The examination also noted that the Veteran denied having a history of syphilis.  

Furthermore, post-service treatment records are silent for complaints, diagnosis, or treatment of syphilis.  However, even assuming the Veteran was diagnosed with syphilis at some point after discharge from military service, the death certificate does not indicate that syphilis was a principal or a contributory cause of death, and there is no medical evidence linking syphilis to the Veteran's inanition or Alzheimer's type dementia.

The only evidence suggesting a link to service is the Appellant's own statements.  While the Appellant is certainly competent to describe the Veteran's symptoms, her statements cannot be used to determine the cause of the Veteran's inanition, Alzheimer's type dementia, or cause of death.  The evidence does not demonstrate that she possesses the ability, knowledge, or experience to provide such an opinion in this case.  The etiology of inanition, Alzheimer's type dementia, and cause of death go beyond a simple and immediately observable cause-and-effect relationship and would require review and interpretation of clinical tests and knowledge of the brain and diseases that affect it.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."). 

As there is no evidence of anything in service and no evidence of a nexus, entitlement to service connection for syphilis is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for cause of the Veteran's death is not warranted.  


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


